COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 MIKE YARDENI AND MIKE YARDENI                 §
 FAMILY INVESTMENTS, L.P.,                                     No. 08-13-00067-CV
                                               §
                   Appellants,                                    Appeal from the
                                               §
 v.                                                        448th Judicial District Court
                                               §
 MARIA LOURDES LUNA TORRES                                   of El Paso County, Texas
 AND KIDS VIEW ZARAGOSA                        §
 CENTER, L.L.C.,                                              (TC# 2012-DCV06385)
                                                §
                   Appellees.

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.     We therefore affirm the judgment of the court below.       We further order that

Appellees recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the

judgment and all costs, for which let execution issue. This decision shall be certified below for

observance.


       IT IS SO ORDERED THIS 19TH DAY OF DECEMBER, 2013.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.